Citation Nr: 1101454	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  04-13 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
cervical spine and right shoulder disabilities, a headache 
disorder, and glaucoma.  In September 2007 and October 2009 the 
Board remanded the claims for additional development.  

In July 2010, the Veteran testified before the Board at a hearing 
that was held at the RO.  A transcript of that hearing is of 
record.  At the hearing, the Veteran submitted additional 
evidence accompanied by a waiver of his right to have this 
evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) 
(2010).

The issue of entitlement to service connection for glaucoma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran was an amateur boxer in service.  While boxing, 
he sustained injuries to his head, right shoulder, and cervical 
spine.  

2.  The Veteran's current right shoulder disability (mild 
posttraumatic subdeltoid bursitis with mild posttraumatic 
acromioclavicular joint degenerative joint disease) is related to 
an injury sustained in service.

3.  The Veteran's cervical spine disability (mild posttraumatic 
C5-6, C6-7 disk disease with mild cord impingement at C5-6) is 
related to an injury sustained in service.

4.  The Veteran's headache disorder (mild mixed headache 
disorder, post technical knockout during amateur boxing) is 
related to an injury sustained in service.


CONCLUSIONS OF LAW

1.  A right shoulder disability (mild posttraumatic subdeltoid 
bursitis with mild posttraumatic acromioclavicular joint 
degenerative joint disease) was incurred during active service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.309 (2010).

2.  A cervical spine disability (mild posttraumatic C5-6, C6-7 
disk disease with mild cord impingement at C5-6) was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2010).

3.  A headache disorder (mild mixed headache disorder, post 
technical knockout during amateur boxing) was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a right 
shoulder disability, a cervical spine disability, and a headache 
disorder, which constitutes a complete grant of the benefits 
sought on appeal.  As such, no discussion of VA's duties to 
notify or assist is necessary.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Veteran contends that he has a headache disorder and 
disabilities of the right shoulder and cervical spine that he 
incurred as a result of amateur boxing in service.  In July 2010 
testimony before the Board, he described sustaining numerous 
blows to the head and eyes, and dislocating his shoulder while 
boxing.  He asserts that his headache disorder and current right 
shoulder and neck disabilities are related to the trauma he 
sustained while boxing, as he did not sustain similar trauma 
after his separation from service.

The Veteran's service treatment records show that in March 1974 
he sought treatment for a swollen and painful right shoulder 
after falling in the shower.  X-ray examination was negative for 
any evidence of a fracture.  In November 1974, he again sought 
treatment for right shoulder pain, following an injury he 
sustained while boxing.  He complained of pain in his right 
shoulder and the base of his collar bone extending laterally down 
his back.  Physical examination revealed decreased range of 
motion and muscles that appeared to be very tight in the shoulder 
region.  The impression was possible dislocated shoulder.  X-ray 
examination was negative.  On follow up evaluation, the 
impression was shoulder separation.  There are no further records 
pertaining to the right shoulder.

The Veteran's service treatment records do not demonstrate 
complaints or findings of abnormalities associated with the 
cervical spine.  Similarly, they do not demonstrate that the 
Veteran sustained or complained of head trauma.  Despite that the 
in-service clinical evidence does not demonstrate trauma to the 
head or cervical spine, the Veteran is competent to report 
sustaining such trauma, and his testimony in this regard is 
credible.  In addition, such trauma is consistent with the types 
of injuries associated with boxing.

Post-service clinical records show that the Veteran has been 
diagnosed with and treated for a mixed headache disorder (tension 
and migraine headaches) and disabilities of the right shoulder 
(mild posttraumatic subdeltoid bursitis with mild posttraumatic 
acromioclavicular joint degenerative joint disease) and cervical 
spine (mild posttraumatic C5-6, C6-7 disk disease with mild cord 
impingement at C5-6). 

The Veteran underwent VA examination in July 2009, as a result of 
which he was diagnosed with a mild mixed headache disorder, mild 
posttraumatic subdeltoid bursitis with mild posttraumatic 
acromioclavicular joint degenerative joint disease, and mild 
posttraumatic C5-6, C6-7 disk disease with mild cord impingement 
at C5-6.  At the time of the examination, the Veteran reported in 
detail sustaining injuries to his right shoulder, head, and neck 
as a result of boxing in service.  Since the initial injuries, he 
had experienced intermittent problems with his right shoulder and 
neck, and had experienced intermittent headaches.  He eventually 
had to give up his chosen profession of electrician as a result 
of right shoulder and neck pain.  He had not experienced any 
trauma to his head, neck, or shoulder since the in-service 
injuries.

After reviewing the Veteran's claims file and examining the 
Veteran, the examiner opined that it was as likely as not that 
the Veteran's mixed headache disorder, and his right shoulder and 
cervical spine disabilities were the result of disease or injury 
incurred during active military service.  The examiner reasoned 
that the Veteran's service treatment records supported the 
Veteran's report of an in-service right shoulder condition, in 
that they showed that he had required medical attention after a 
boxing sparring incident.  They also showed that he had required 
treatment after falling in the shower.  Additionally, the Veteran 
described having been knocked out in the second round of boxing 
tournament, as a result of which he had been knocked unconscious 
and had landed on his head.  The severity of the impact of this 
blow to the head was the most likely cause of the Veteran's neck 
pain and headaches, as the Veteran described the onset of each as 
occurring immediately after this boxing match.  Each had 
persisted and become progressively worse over the years.  Medical 
literature the examiner reviewed about boxing injuries supported 
these conclusions.

A July 2010 letter from a private physician, concluding that the 
Veteran's right shoulder and cervical spine disabilities are 
related to injuries sustained while boxing in service, bolsters 
the VA examiner's conclusions.  

As the Veteran's headache disorder and right shoulder and 
cervical spine disabilities have been determined to have had 
their initial clinical onset in service, the Board finds that 
service connection for a headache disorder and right shoulder and 
cervical spine disabilities is warranted.  In this case, service 
incurrence has been shown by satisfactory lay evidence and 
continuity of the disabilities since service.  As the 
preponderance of the evidence is in favor of the claims, service 
connection for a headache disorder and right shoulder and 
cervical spine disabilities is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disability is granted.

Service connection for a cervical spine disability is granted.

Service connection for a headache disorder is granted.


REMAND

The Veteran asserts that he developed glaucoma as a result of in-
service trauma to his eyes and head sustained while engaged in 
amateur boxing.  In July 2010 testimony before the Board, the 
Veteran described sustaining numerous blows to the head and eyes 
in different boxing matches, including one blow that resulted in 
loss of consciousness.  He stated that glaucoma was common in 
former boxers, and he had not sustained any head trauma since his 
separation from service.

The Veteran's service records corroborate his report of boxing in 
service.  They do not, however, show that the Veteran received 
treatment for complaints related to sustaining head trauma, or 
that any findings consistent with such trauma were made during 
service.  The Veteran acknowledges that his service treatment 
records are devoid of such notations.  He asserts, however, that 
he did not seek treatment for such injuries because he wanted to 
continue to box, and feared that he would not be able to continue 
if he sought medical treatment.  

Despite that the Veteran's service treatment records do not 
demonstrate that he sustained head trauma in service, the Veteran 
is competent to report sustaining such trauma, and his assertions 
in this regard are credible.  In addition, based upon the 
Veteran's lay reports, and the conclusions of a VA examiner and 
private physician, the Board, by this decision, has granted 
service connection for a cervical spine disability and a headache 
disorder related to head trauma sustained in service.

The Veteran's claims file does not currently contain a verified 
diagnosis of glaucoma.  However, the Veteran is competent to 
report having been informed of such a diagnosis.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Because the 
Veteran is not, however, competent to relate his current 
diagnosis of glaucoma to his active service, and such 
relationship remains unclear to the Board, the Board finds that a 
remand for a VA examination and opinion is necessary in order to 
fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Lastly, in July 2010 testimony before the Board, the Veteran 
stated that he had been receiving private treatment for glaucoma.  
These records have not yet been associated with the claims file.  
As these records have not yet been requested, and because VA is 
on notice that there are additional records that may be pertinent 
to the Veteran's claim, these records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's authorization to 
obtain the private records associated with 
his treatment for glaucoma.  After 
obtaining the necessary authorization from 
the Veteran, obtain and associate with the 
claims file the private medical records.  
All attempts to secure these records must 
be documented in the claims folder.

2.  Schedule the Veteran for an 
ophthalmological examination for the 
purpose of ascertaining whether any 
current eye disease had its clinical onset 
during the Veteran's active service, or is 
otherwise related to his service.  The 
examiner should specifically offer 
opinions as to whether it is at likely as 
not that any current eye disorder first 
manifested during his period of active 
service, or is otherwise related to his 
active service.  In this regard, the 
examiner should consider the Veteran's 
credible statements regarding the in-
service trauma to his eyes and head, and 
his report of glaucoma being more common 
in former boxers. See Dalton v. Nicholson, 
21 Vet. App. 23 (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and instead 
relied on the absence of evidence in the 
service medical records to provide a 
negative opinion).

The claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  The rationale for the 
opinions, with citation to relevant 
medical findings, must be provided.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim.  If action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


